     Case 1:21-cv-00358-NONE-SAB Document 25 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STANLEY E. REDICK, III,                          No. 1:21-cv-00358-NONE-SAB
12                      Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS RECOMMENDING
13          v.                                        THAT THE ACTION PROCEED ON
                                                      PLAINTIFF’S BANE ACT CLAIM AND
14   LOWES HOME CENTERS LLC,                          THAT ALL OTHER CLAIMS BE
                                                      DISMISSED
15                      Defendant.
                                                      (Doc. No. 24)
16

17

18          Plaintiff Stanley E. Redick, III is proceeding pro se and in forma pauperis in this civil

19   rights action brought pursuant to 42 U.S.C. § 1983 (“Section 1983”). On August 5, 2021, the

20   assigned magistrate judge screened plaintiff’s second amended complaint and found that it stated

21   a cognizable claim against the defendant only for a violation of the Tom Bane Civil Rights Act,

22   California Civil Code § 52.1 (“Bane Act”). (Doc. No. 19.) Plaintiff was granted an opportunity

23   to amend his complaint or notify the court that he is agreeable to proceeding only on the Bane Act

24   claim identified as cognizable. (Id.)

25          On August 19, 2021, Plaintiff filed a third amended complaint. (Doc. No. 21.) However,

26   on August 23, 2021, Plaintiff notified the court that he wished to proceed only on the Bane Act

27   claim. (Doc. No. 22.) Specifically, Plaintiff wrote that he would like to withdraw his third

28   amended complaint; and that he apologized as he did not receive the paperwork from the court
                                                      1
     Case 1:21-cv-00358-NONE-SAB Document 25 Filed 09/21/21 Page 2 of 2


 1   about the option to proceed on the cognizable claim until after he sent the third amended

 2   complaint. (Id.) On August 24, 2021, the assigned magistrate judge issued findings and

 3   recommendations, recommending that this case proceed only proceed on the Bane Act claim, and

 4   all other claims be dismissed for the reasons stated in the court’s August 5, 2021 screening order.

 5   (Doc. No. 24) The assigned magistrate judge also found plaintiff clearly expressed his intent to

 6   withdraw the third amended complaint, and proceed only on the Bane Act claim found to be

 7   cognizable. (Id.) The findings and recommendations were served that same day and provided

 8   plaintiff with fourteen days in which to file objections. (Id.) No objections were filed and the

 9   time to do so has passed.

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

11   de novo review of this case. Having carefully reviewed the entire file, the court finds that the

12   findings and recommendations are supported by the record and proper analysis.

13          Accordingly,

14          1. The August 24, 2021, findings and recommendations (Doc. No. 24) are adopted in

15               full;

16          2. This action shall proceed only on plaintiff’s Bane Act claim;

17          3. All other claims are dismissed;

18          4. Plaintiff’s third amended complaint (Doc. No. 21) is withdrawn; and

19          5. The matter is referred back to the assigned magistrate judge for further proceedings

20               consistent with this order.
21
     IT IS SO ORDERED.
22

23      Dated:      September 21, 2021
                                                          UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                      2
